May 2, Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES FIRST QUARTER 2008 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (SWX – NYSE) announced consolidated earnings of $1.14per basic share for the first quarter of 2008, a $0.05 decrease from the $1.19 per basic share earned during the first quarter of 2007.Consolidated net income was $49.2million, compared to $49.8million in the prior-year quarter. According to Jeffrey W. Shaw, Chief Executive Officer, “Our natural gas operations segment recorded solid operating results in the first quarter of 2008.Cooler temperatures provided additional operating margin, while operating expense increases were minimized.Customer growth continued to be affected by a sluggish new construction housing market as the inventory of unoccupied homes remained high in our service territories.Also, our construction services segment experienced a small loss during the first quarter due to unfavorable winter weather conditions and the continued slow down in the housing market.We believe this phenomenon is temporary and that construction results will improve as we move through the warmer weather seasons and the housing construction market stabilizes.”Shaw closed with a discussion of the Company’s ongoing rate case proceedings in Arizona and California indicating “The cases remain on track, with hearings in each jurisdiction scheduled to be -more- held this summer.We remain cautiously optimistic that fair outcomes will be achieved before the winter heating season in Arizona, and by year end in California.” For the twelve months ended March 31, 2008, consolidated net income was $82.6million, or $1.94per basic share, compared to $89.4million, or $2.17per basic share, during the twelve-month period ended March31, 2007.The prior twelve-month results included approximately $0.07per share related to a nonrecurring property tax benefit recognized in the second quarter of 2006. Natural Gas Operations Segment Results First Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased approximately $8million, or threepercent, in the first quarter of 2008 compared to the first quarter of 2007.Differences in heating demand, caused primarily by weather variations, accounted for $5million of the increase in operating margin as overall temperatures in the first half of the current quarter were somewhat colder compared to the more normal levels experienced in the first quarter of 2007.Rate relief added $1million and customer growth contributed $2million toward the operating margin increase as the Company added 20,000customers during the last twelve months, an increase of onepercent. -more- Operating expenses for the quarter increased $2.5million, or two percent, compared to the first quarter of 2007 primarily due to general cost increases, higher uncollectible expenses, and incremental operating costs associated with serving additional customers.Labor efficiencies, primarily from the ongoing electronic meter reading project, mitigated the increase in operating expenses.Other income decreased $2.9million primarily due to negative returns on long-term investments and lower interest income on declining deferred purchased gas adjustment (PGA) receivable balances.Net financing costs were relatively flat between periods. Twelve Months to Date Operating margin increased $21million, or three percent, between periods.Rate changes accounted for $11million of the increase and customer growth contributed $10million.Warmer-than-normal temperatures were experienced during both twelve-month periods (each with estimated negative impacts to operating margin of approximately $7million), resulting in no incremental impact between the periods. Operating expenses increased $16.9million, or three percent, between periods primarily due to general increases in labor and maintenance costs, higher uncollectible expenses, and incremental operating costs associated with serving additional customers, partially offset by labor efficiencies primarily from the ongoing electronic meter reading project.The prior twelve-month period included a nonrecurring property tax benefit. -more- Other income decreased $6.5million primarily due to negative returns on long-term investments and lower interest income on declining deferred PGA balance receivables.In addition, other income for the prior-year period included approximately $1million of interest income related to the property tax benefit.Net financing costs between periods increased $1.9million, or two percent, primarily due to interest expense associated with higher deferred PGA balance payables and higher rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to 1,819,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, and changes in rate design. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED MARCH 31, 2008 2007 Consolidated Operating Revenues $ 813,607 $ 793,716 Net Income $ 49,152 $ 49,764 Average Number of Common Shares Outstanding 43,012 41,979 Basic Earnings Per Share $ 1.14 $ 1.19 Diluted Earnings Per Share $ 1.14 $ 1.17 TWELVE MONTHS ENDED MARCH 31, 2008 2007 Consolidated Operating Revenues $ 2,171,979 $ 2,141,533 Net Income $ 82,634 $ 89,444 Average Number of Common Shares Outstanding 42,592 41,179 Basic Earnings Per Share $ 1.94 $ 2.17 Diluted Earnings Per Share $ 1.92 $ 2.15 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, 2008 2007 2008 2007 Results of Consolidated Operations Contribution to net income - gas operations $ 49,333 $ 48,628 $ 73,199 $ 78,024 Contribution to net income - construction services (181 ) 1,136 9,435 11,420 Net income $ 49,152 $ 49,764 $ 82,634 $ 89,444 Earnings per share - gas operations $ 1.15 $ 1.16 $ 1.72 $ 1.89 Earnings (loss) per share - construction services (0.01 ) 0.03 0.22 0.28 Basic earnings per share $ 1.14 $ 1.19 $ 1.94 $ 2.17 Diluted earnings per share $ 1.14 $ 1.17 $ 1.92 $ 2.15 Average outstanding common shares 43,012 41,979 42,592 41,179 Average shares outstanding (assuming dilution) 43,290 42,376 42,940 41,599 Results of Natural Gas Operations Gas operating revenues $ 741,300 $ 727,015 $ 1,829,051 $ 1,846,267 Net cost of gas sold 500,699 494,211 1,092,682 1,130,702 Operating margin 240,601 232,804 736,369 715,565 Operations and maintenance expense 85,206 84,535 331,879 326,951 Depreciation and amortization 40,645 38,530 159,205 149,631 Taxes other than income taxes 10,194 10,467 37,280 34,844 Operating income 104,556 99,272 208,005 204,139 Other income (expense) (1,526 ) 1,376 1,948 8,473 Net interest deductions 21,352 21,148 86,640 84,760 Net interest deductions on subordinated debentures 1,932 1,931 7,728 7,724 Income before income taxes 79,746 77,569 115,585 120,128 Income tax expense 30,413 28,941 42,386 42,104 Contribution to net income - gas operations $ 49,333 $ 48,628 $ 73,199 $ 78,024 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA MARCH 31, 2008 FINANCIAL STATISTICS Market value to book value per share at quarter end 117 % Twelve months to date return on equity total company 8.5 % gas segment 8.0 % Common stock dividend yield at quarter end 3.2 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 922,721 8.40 % 9.50 % Southern Nevada 574,285 7.64 10.50 Northern Nevada 110,309 8.56 10.50 Southern California 102,703 8.74 10.38 Northern California 45,487 8.74 10.38 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, (In dekatherms) 2008 2007 2008 2007 Residential 37,718,128 36,166,497 71,357,953 72,855,183 Small commercial 12,745,923 12,252,559 31,559,927 31,783,616 Large commercial 4,148,658 4,073,069 12,831,661 13,222,739 Industrial / Other 2,908,310 3,277,681 9,983,129 15,303,206 Transportation 26,653,871 26,640,967 112,855,112 117,546,127 Total system throughput 84,174,890 82,410,773 238,587,782 250,710,871 HEATING DEGREE DAY COMPARISON Actual 1,209 1,156 1,903 1,955 Ten-year average 1,095 1,103 1,926 1,956 Heating degree days for prior periods have been recalculated using the current period customer mix.
